UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5160



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTWON MICHAEL QUARLES, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:06-cr-00520-HMH)


Submitted: June 15, 2007                       Decided: June 19, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antwon M. Quarles pled guilty to bank robbery and was

sentenced to fifty-seven months imprisonment, a sentence within the

statutory maximum and at the low end of the sentencing guidelines

range.      Quarles appealed, and counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), contending that there

were   no   meritorious   issues   for   appeal   but   seeking   review    of

Quarles’ sentence.        Although informed of his right to do so,

Quarles has not filed a pro se supplemental brief.

             At sentencing, the district court considered the properly

calculated advisory guideline range and the factors set forth in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).               Quarles did not

object to his sentence or the calculation of the guideline range

below, and he provides no reason to determine that his sentence is

unreasonable.       Accordingly,    we   conclude   that    there    was   no

sentencing error and that Quarles’ sentence is reasonable.                 See

United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).

             In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                  We

therefore affirm Quarles’ conviction and sentence.                This court

requires that counsel inform Quarles, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Quarles requests that a petition be filed, but counsel believes


                                   - 2 -
that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.   Counsel’s

motion must state that a copy thereof was served on Quarles.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -